[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO SET ASIDE VERDICT AS TO DAMAGES ONLY AND FOR ADDITUR
In the hearing in damages in this personal injury case, the jury returned a verdict in favor of the plaintiff in the amount of $210.13, broken down:
(a) Economic Damages — $210.13.
(b) Non-Economic Damages — $-0-. CT Page 2468
A bill from Milford Hospital to the plaintiff for emergency room medical care, which was rendered after the subject accident, was in the amount of $210.13. (Plaintiff's exhibit I)
Because the verdict is in the exact amount of the bill for the emergency services rendered to the plaintiff, it is clear that the jury felt the plaintiff was entitled to be examined following the accident, but that it believed he suffered no injuries as a result of the accident.
The jury was free to credit, or refuse to credit, any portion, or all, of the evidence. Accordingly, the issue before the court is whether, in light of the evidence introduced, the verdict was fair and reasonable. The court finds that the following evidence, inter alia, is relevant to that inquiry:
         The plaintiff's testimony that he had injured his neck and back on more than one occasion prior to the subject accident;
         The testimony of Dr. Richard A. Bernstein, an orthopedic surgeon, that in his opinion the plaintiff's claimed injury to his left elbow was not caused by the subject accident; and,
         The testimony of Gary J. Phillips, an accident reconstructonist, that in his opinion the force generated on the plaintiff by the subject accident did not exceed the force which would be exerted on one by getting bumped in a crowd or by jumping off a step.
From the testimony referenced above, the jury could have fairly and reasonably concluded that the plaintiff was not injured in the subject accident.
The motion is denied.
G. Levine, J.